Citation Nr: 1820524	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-16 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for left lower extremity pain and weakness to include as secondary to service connected degenerative disc disease of the L5-S1 vertebrae.

2.  Entitlement to service connection for migraine headaches as secondary to service connected degenerative disc disease of the L5-S1 vertebrae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. E. Griffith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to May 1988.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded these matters in June 2016.

The Veteran contended on a December 2010 VA Form 9 that his disabilities were the direct result of surgery that was performed on his service-connected spine disability.  The Board notes that the issues before the Board here are service connection for a leg disability and migraines, not a disability incurred or aggravated while receiving VA-sponsored medical treatment, which is a separate claim under 38 U.S.C. § 1151.  See Anderson v. Principi, 18 Vet. App. 371 (2004) ("A section 1151 claim 'constitutes a separate and distinct claim for VA benefits.'").

As such, the issue of a claim under 38 U.S.C. § 1151 for the Veteran's back disability has been raised by the record in a December 2010 VA Form 9, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The issues of service connection for left lower extremity and migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


REMAND

The Board previously remanded the Veteran's service connection claim for the left lower extremity to obtain an opinion as to the existence of a current disability during the appeal period and for an opinion as to whether the Veteran's claimed left lower extremity disability and headache disability are due to, the result of, or aggravated by the Veteran's service-connected lumbosacral spine disorder, or treatment of it.  Unfortunately, the Board finds that another remand is necessary.

In regard to the Veteran's claim of service connection for a left lower extremity disability, the October 2016 VA examiner opined that in his medical opinion, it is less likely than not that the Veteran has [a] current disability of the left lower extremity identifiable during the appeal period a rose [sic] during service or his otherwise related to service.  The examiner further opined that a diagnosis of intermittent left lumbar radiculopathy, was provided by [the examiner] in March 2014 based on the Veteran's intermittent radiation of pain to the lower extremity (for benefit of doubt (at least as likely as not) at the time of the examination although sensory and motor examination was normal, and EMG was reported normal).  The examiner noted that, however, current claims file review shows the appeal period Veteran's lumbar back pain with right-sided radiation since 1987; no left lower extremity disability, or aggravation of left lower extremity disability identifiable during the appeal period proximately due to result of or aggravated by the Veteran's service-connected lumbosacral spine disorder.  It is unclear whether or not the examiner opined there was a current left lower extremity disability present during the appeal period as the examiner's statements as to the existence of such a disability are inconsistent and the opinion addresses whether or not there is a service-connected left lower extremity disability, not the existence of a current disability separately as required by the remand order.  As the examiner's rationale and opinion are inconsistent, the opinion is inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Another remand is necessary to implement the Board's remand directives, as a Board remand confers on the Veteran the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

As to the Veteran's claim of service connection for migraine headaches, the Board remanded to obtain another opinion as to service connection, to consider the Veteran's lay statements and the effects of treatment and medication for the Veteran's service-connected lumbosacral spine disability.  In an addendum to the October 2016 examination, in May 2017 a VA examiner opined that it is not possible to determine without speculation what probability may it be said migraine[s] or other headaches were or were not caused or worsened by Gabapentin.  The rationale was because the claims file review "shows veteran had side effects from treatment with gabapentin either had side effects or no benefit."  The examiner then opined that it was less likely than not (less than 50% probability) [the] Veteran's claimed headaches were caused by medications or from treatment, reasoning that Gabapentin has been stopped, migraine headaches are multifactorial in etiology, and medication-induced side effects/headache usually goes away after cessation of treatment with that medication.  As the examiner's opinion is inconsistent, the opinion is inadequate.  See Nieves-Rodriguez, 22 Vet. App. at 295.  As such, remand is necessary to implement the Board's remand directives, because a Board remand confers on the Veteran the right to compliance with the remand order.  Stegall, 11 Vet. App. 268, at 271.

Accordingly, the case is REMANDED for the following actions:

1. Return the claims file to the examiner who conducted the October 2016 VA examiner, if available, to address the following:

a. Identify if there was a current left lower extremity disability present during the appeal period (September 2009 to the present), considering the December 2006, July 2009, and September 2012 VA treatment records noting left lower extremity symptoms.

b. Fo each left lower extremity disability present during the appeal period, state whether it is at least as likely as not (50 percent probability or greater) that it is proximately due to, the result of, or aggravated by, the Veteran's service-connected lumbosacral spine disorder.

If aggravation is found for the left leg disability, is there competent (medical or lay) evidence created prior to the aggravation or between the aggravation and current level of disability that shows a baseline of his left leg disability prior to aggravation?

c. State whether it is at least as likely as not (50 percent probability or greater) that any current disability of the left lower extremity identifiable during the appeal period (September 2009 to the present) arose during service or is otherwise related to the Veteran's active duty service.

A comprehensive rationale for all opinions expressed should be provided.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then such an examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion should be rendered by another qualified VA clinician.

2. Return the claims file to the examiner who conducted the October 2016 VA headaches examiner (with May 2017 addendum), if available, to provide the following opinion: whether it is at least as likely as not (50 percent probability or greater) that any headache disability identifiable during the appeal period (September 2009 to the present) is proximately due to, the result of, or aggravated by, the Veteran's service-connected lumbosacral spine disorder or treatment of it.  The examiner is to specifically provide an opinion as to the likelihood of the Veteran's Gabapentin aggravating the Veteran's migraine headaches.

If aggravation is found for the left leg disability, is there competent (medical or lay) evidence created prior to the aggravation or between the aggravation and current level of disability that shows a baseline of his left leg disability prior to aggravation?

A rationale for all opinions expressed should be provided.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then such an examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion should be rendered by another qualified examiner.

3.  Upon completion of the above, if any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC).  Then, return the case to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






